Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
 	Claims 5-6, 11, 13 and 14 are therefore withdrawn. Pending claims 1-4, 7-10, 12, 15-20 are addressed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (“setting means” in claim 3, corresponding to analog or digital switch) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (US 5297635) in view of Otten (US 5228469).
Regarding claim 1, McHugh teaches an alarm valve station (figs. 1 and 3) for a fire alarm system, comprising: 
an alarm valve (70; col. 8, ln 59-68) having an extinguishing fluid inlet (upstream of clapper 110 in 70; figs. 6 and 13 show the interior of 70) and an extinguishing fluid outlet (downstream of clapper in 70; see figs. 3 and 13), wherein the alarm valve (70) is configured to selectively release or block (via clapper 110) an extinguishing fluid flow (flow from upstream of 110 to downstream of 110) between the extinguishing fluid inlet and the extinguishing fluid outlet, 
an alarm line (74; col. 9, ln 3-4) in fluid communication with the alarm valve (70), the alarm line having a shut-off member (auxiliary valve at alarm port 72; col. 9, ln 30-34);
a pressure sensor (78) which is external to the alarm valve (see fig. 1) in fluid communication with the alarm line (74) and which is configured to detect a change in pressure and to convert the pressure change into an electrical alarm signal (col. 9, ln 7-10: “a pressure switch 78 is closed and an electrical signal is supplied to the fire alarm 
McHugh does not teach the alarm delay device is an electrical alarm delay device, and the alarm delay device is in signal-communication with the pressure sensor.
Otten teaches a fluid control device that utilize a pressure sensor in sensor block 137 to detect a change in pressure to convert this into an electrical alarm signal (via convert 147; col. 12, ln 63, col. 13, ln 5-8), and an alarm delay device 37 (with “check count to settings” algorithm in fig. 14) is in signal-communication with the pressure sensor (see fig. 15, col. 12, ln 57-68, col. 13, ln 5-15). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHugh to incorporate the teachings of Otten to make electrical monitoring feature a part of the alarm delay device where the alarm delay device is in signal-communication with the pressure sensor. Doing so would provide the system with finer control and monitoring abilities that would allow for determination of leaks and/or system or component failures, as taught by Otten in col. 1, lines 13-16, consequently would allow for extra layer(s) of verification to prevent false alarm, i.e. providing indication of necessary testing, maintenance, repair, or system re-program if frequent malfunction or surges occur, or would allow for early notification to operator prior to actual alarm for necessary emergency response preparation. 

Regarding claim 2, McHugh, as modified, discloses the alarm delay device (76, as modified in view of Otten) is configured to delay a forwarding of a received electrical 

Regarding claim 3, McHugh, as modified, discloses the alarm delay device (McHugh’s retarding device 76, as modified in view of Otten) comprises a setting means (keypad 123; see fig. 12, or computer 133 in Otten’s fig. 15) which is operable to set the delay duration (“setting means” invokes the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; page 4 of the disclosure indicates the setting means may include analog or digital switches, rocker switches, rotary switches, push buttons, or rotary regulator, potentiometer and/or jumper).  

Regarding claim 4, McHugh, as modified, discloses the setting means  comprises an analog or digital switch (see pushbuttons in Otten’s figs. 12 and 15). 

Regarding claim 7, McHugh, as modified, discloses the alarm delay device (McHugh’s retarding device 76, as modified in view of Otten) is configured to permanently prevent the forwarding of a received electrical alarm signal, or to discard a received electrical alarm signal (see Otten’s fig. 14: “If the count is still low, the logic flows back to the "CHECK SENSORS" decision diamond”, where the previous sensor signal is discarded and the system checks for the next sensor signal).  



Regarding claim 9, McHugh, as modified in view of Otten, discloses the pressure sensor (McHugh’s pressure switch 78, Otten’s sensors 137 in fig. 15) and the alarm delay device (McHugh’s retarding device 76, as modified in view of Otten) being in signal communication with one another, the pressure sensor and the alarm delay device are separate from one another (Otten, col. 12, ln 64-65: “the sensors may be remote to the microprocessor 37”). 

Regarding claim 10, McHugh, as modified in view of Otten, discloses the pressure sensor and the alarm delay device form a structural unit (Otten’s fig. 15 shows sensor block 137 and alarm delay device 37 as attached, col. 1, ln 61-66: “its control center may be integrated into a  local housing or remotely located. Alarm systems may be mounted directly to the device”).  

Regarding claim 12, McHugh, as modified, discloses a fire alarm system (fig. 1) having an alarm valve station (70, 74, 76, 78, 84, 39) according to claim 1 (see the rejection of claim 1) and a fire detection and/or extinguishing control panel (col. 2, ln 14-


Regarding claim 15, McHugh, as modified, discloses a fire-extinguishing system (fig. 1) having: at least one of an alarm valve station according to claim 1 (76, 78, 39, shown in fig. 1 of McHugh, as modified in view of Otten; see the rejection of claim 1), an extinguishing fluid supply (30) which is in fluid-communication with the extinguishing fluid inlet of the alarm valve (inlet of alarm valve at 70), and a sprinkler arrangement (40) which is in fluid-communication with the extinguishing fluid outlet of the alarm valve (outlet of 70).

Regarding claim 16, McHugh teaches an alarm valve station (see figs. 1, 3) for a fire alarm system, comprising: 
an alarm valve (70; col. 8, ln 59-68) having an extinguishing fluid inlet (upstream of clapper 110 in 70; figs. 6 and 13 show the interior of 70) and an extinguishing fluid outlet (downstream of clapper in 70; see figs. 3 and 13), wherein the alarm valve (70) is configured to selectively release or block (via clapper 110) an extinguishing fluid flow (flow from upstream of 110 to downstream of 110) between the extinguishing fluid inlet and the extinguishing fluid outlet, 
an alarm line (74; col. 9, ln 3-4) in fluid communication with the alarm valve (70) and a mechanical operated alarm device (82, 84; see fig. 1),

McHugh does not teach the alarm delay device is an electrical alarm delay device, and the alarm delay device is in signal-communication with the pressure sensor.
Otten teaches a fluid control device that utilize a pressure sensor in sensor block 137 to detect a change in pressure to convert this into an electrical alarm signal (via convert 147; col. 12, ln 63, col. 13, ln 5-8), and an alarm delay device 37 (with “check count to settings” algorithm in fig. 14) is in signal-communication with the pressure sensor (see fig. 15, col. 12, ln 57-68, col. 13, ln 5-15). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHugh to incorporate the teachings of Otten to make electrical monitoring feature a part of the alarm delay device where the alarm delay device is in signal-communication with the pressure sensor. Doing so would provide the system with finer control and monitoring abilities that would allow for determination of leaks and/or system or component failures, as taught by Otten in col. 1, lines 13-16, consequently would allow for extra layer(s) of verification to prevent false alarm, i.e. providing indication of necessary testing, maintenance, repair, or system re-program if frequent malfunction or surges occur, or 

Regarding claim 17, McHugh, as modified, discloses the alarm delay device (76, as modified in view of Otten) is configured to delay a forwarding of a received electrical alarm signal (see Otten’s fig. 14, steps “Check sensors”, “Signals”, “Update counters”, where the programmed counters are to delay the sensor signals prior to outputting to audio and visual alarms).  

Regarding claim 18, McHugh, as modified, discloses the alarm delay device (McHugh’s retarding device 76, as modified in view of Otten) comprises a setting means (keypad 123; see fig. 12, or computer 133 in Otten’s fig. 15) which is operable to set the delay duration (“setting means” invokes the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; page 4 of the disclosure indicates the setting means may include analog or digital switches, rocker switches, rotary switches, push buttons, or rotary regulator, potentiometer and/or jumper), wherein the setting means  comprises an analog or digital switch (see pushbuttons in Otten’s figs. 12, 15). 

Regarding claim 19, McHugh, as modified, discloses the alarm delay device (McHugh’s retarding device 76, as modified in view of Otten) is configured to permanently prevent the forwarding of a received electrical alarm signal, or to discard a received electrical alarm signal (see Otten’s fig. 14: “If the count is still low, the logic 

Regarding claim 20, McHugh, as modified, discloses the alarm line (74) comprises a conduit (see fig. 1: 74 is an external conduit) external the alarm valve (70)

In the alternative, claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh in view of Otten, further in view of Woodard (US 2008/0129497).
Regarding claim 12, McHugh, as modified in view of Otten, discloses a fire alarm system (fig. 1 with alarm valve 70 and alarms 84, 39) having an alarm valve station (110, figs. 2-3) according to claim 1 (see the rejection of claim 1).
McHugh fails to teach a fire extinguishing control panel connected in signal-communication with the alarm delay device.
Woodard teaches a system (fig. 1; par. 6-7) with a centrally located control panel (par. 26, 56) that is connected in signal communication with an alarm controller with a time delay function (par. 24) to communicate alarm event and provide supervisory monitoring. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHugh to incorporate the teachings of Woodard to provide an extinguishing control panel connected in signal-communication with the alarm delay device. Doing so would allow for an automatic or 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-10, 12, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752